DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.

	1) Applicant argues regarding the Massagli (US 3,643,306)/Ohashi (US 4,292,369) that every single claim is directed to a method of producing a frame member for a window or a door. Neither Massagli et al. nor Ohashi et al. remotely discloses a method of producing a frame member for a window or a door and does not include the term window or door. 
	In response, examiner states that the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
	Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
	Additionally, both Massagli and Ohashi disclose that their disclosures are meant to be used for construction purposes (Massagli, Col. 1 ll. 4-8) and even for building materials used in housing (Ohashi Col. 1 ll. 13-23), inferring frame construction for windows and doors.
 	The examiner, therefore, does assert that it would be obvious to modify either Massagli et al. or Ohashi et al. to satisfy the feature of every claim reciting a method of producing a frame member for a window or a door, particularly in the absence of any structure of the product created by the recited method.

	2) The rejection of all pending claims based on the combination of Massagli et al. and Ohashi et al. is erroneous as this combination does not remotely teach, disclose, suggest or provide any motivation to one of ordinary skill in the art to use a calibration tube in a method of producing a frame member for a window or a door. No definition of the claimed calibration tube has been provided that could possibly read the claimed calibration tube as being satisfied by two elastomeric belts 76 and 77 that are spaced from and move relative to plates 110 and 111.
	The proposed combination does not remotely teach, disclose or suggest the claimed calibration tube. As such, for at least this reason, the rejection of all pending claims must be withdrawn.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Massagli discloses an invention that teaches or suggests the calibration tube of the instant invention and frame shell as exemplified in Col. 7 l. 70 to Col. 8 l. 3: …a length of conduit or conduits enters the formed shell and extends into the shell to a position …well downstream of the point of entry where the tubular container is sealed… and…discharges  the mixed foam-producing plastic reactants…at a position that shortly precedes the entrance of the closed tubular container into the expansion confining apparatus. 
[AltContent: arrow][AltContent: arrow]	The examiner asserts that this expansion confining apparatus is analogous to the calibration tube of the instant application as further defined in Col. 8 ll. 55-58 (…expanding foam, once it has filled the container, generates considerable pressure and forces the panel tightly particularly on the wide sides, against the surface of belts – 76 and 77) . This appears to the examiner to define a calibration tube as in the instant invention.


    PNG
    media_image1.png
    329
    655
    media_image1.png
    Greyscale

	3) Applicant argues that Massagli et al. clearly and unequivocally teach introducing a foam material while panel 79 is still being formed, i.e., the foam material is injected in panel 79 while a left end of the panel is still being formed. Further, Figure 7 clearly and unequivocally illustrates a foam material being introduced while panel 79 is still being formed contrary to all pending claims which recite a method where a foam material is injected subsequent to forming the frame shell in a final form, which is 
	Massagli discloses that the panel is “drawn into the expansion confining apparatus before the expanding foam has had an opportunity of generating appreciable pressure.” Col.2, ll. 49-55. The examiner notes that the foam must have been introduced prior to the panel but before the foam having generated appreciable pressure. Therefore, the argument is not persuasive because the foam has to be present prior to the insertion of the panel.

	4) Applicant argues that the alleged calibration tube of Massagli et al. does not prevent the foaming material from deforming the frame shell. Specifically, both belts 76 and 77 are formed from an elastomeric material which necessarily allows for deformation of any element alleged to correspond to the claimed frame shell including belts 76 and 77. In this regard, Massagli et al. expressly states the following:
	The expanding foam forces the wide sides of the metal tubular envelope so tightly against belts 76 and 77 that it is drawn by the moving belts through the entire expansion confining apparatus without slippage even though the tongue and groove sides of the panel are sliding over fixed forming plates 110 and 111. While the tubular metal envelope is traveling with the belts it exerts sufficient pull to unwind the metal sheet from the roll of metal at the beginning of the machine and draw the metal through the various roll stages of the roll-form apparatus including seam locking and pressing rolls. (Col. 6 l. 74 – Col. 7 l. 8)
	
	Examiner responds by pointing out to applicant that Massagli explicitly teaches away from allowing the foaming material to deform the frame shell. Massagli et al. states:
	The injected plastic-foaming reactants, having entered the tubular shell expand while the shell is confined to the limits defined by the belts and the upper plate 110 and lower plate 111 shown in FIG. 6 (see partial view below) the first plate receives the groove and the second plate receives the tongue of the panel, these plates serve to prevent the narrow opposed sides of the panel from deforming (Col. 6 ll. 63-69).
[AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    820
    391
    media_image2.png
    Greyscale

                                                
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massagli (US 3,643,306) in view of Ohashi (US 4,292,369).
Regarding Claim 1, Massagli discloses a method of producing a sandwiched sheet metal rigid plastic foam panels (abstract) whereby the method comprises the steps of:
 - providing a sheet of metal (7:49-51),
 - rollforming the sheet of metal (2:15-17) into a frame shell (2:5) having a predetermined profile (claim 1 – roll-form means for continuously forming a sheet metal tubular container of predetermined cross-sectional outline …),
 - introducing a foaming material into the frame shell (2:27-34), and
subsequent to introducing the foaming material, arranging the frame shell in a calibration tube until the foam material has set (2:49-52 The seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure.) wherein the calibration tube prevents expansion of the foaming material from deforming the frame shell (Figs. 5, 6, 7  2:52-56; 6:59-69 belts – 76 and 77; upper plate – 110 and lower plate – 111) and at least a longitudinally extending section of the frame shell (Figs. 1, 2 3:47-50 longitudinal supporting framework – 10)  completely surrounds the foaming material (Fig. 9 7:66-70…a longitudinally extending seam for the entire length of panel produced; 6:36-38 panel – 79).


In an analogous art, Ohashi discloses fireproof laminates that have embodiments using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2: 17-19). These embodiments disclose ranges of thickness of the aluminum foil including a range of 0.015 to 0.2 mm, preferably 0.02 to 0.7 mm (7:38-40). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the Ohashi thickness in order to provide a decorative or fire resistant surface.
As to the claim recitation of the method explicitly producing a frame member for a window or a door, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Regarding Claim 2, the combination of Massagli and Ohashi disclose all the limitations of Claim 1 and Ohashi further discloses that the foaming material is a rigid foam-forming polyurethane reaction mixture (1: 38) with the composition comprising 

Regarding Claim 3, the combination of Massagli and Ohashi disclose all the limitations of Claim 2 and Ohashi further discloses that the method of Claim 2 comprises adding a reactant to the composition, such as CO2 or pentane gas (6:25, 37).

Regarding Claim 4, the combination of Massagli and Ohashi disclose all the limitations of Claim 2 and Ohashi further discloses that the setting of the foam is accelerated by the addition of accelerating agents to the composition (4:10; 6:13-18 catalysts used alone or in combination in view of catalytic activity).

Regarding Claim 5, the combination of Massagli and Ohashi disclose all the limitations of Claim 1 and Massagli further discloses the step of pulling the frame shell through the calibration tube during a setting time (2:49-52 seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure…) during which the foam material sets (8:74-9:1 … expanding plastic foam remains in the confining apparatus until the plastic foam has completed its expansion phase and the foam in the panel has started to cure…).   

Regarding Claim 6, the combination of Massagli and Ohashi disclose all the limitations of Claim 5 but are silent as to the length of setting time. 


Regarding Claim 7, the combination of Massagli and Ohashi disclose all the limitations of Claim 1 and Ohashi further discloses the step of wrapping an exterior of the frame shell profile with a second strength imparting layer (10:19-22).

Regarding Claim 8, the combination of Massagli and Ohashi disclose all the limitations of Claim 1 and Massagli further discloses introducing the foam material through an opening extending along the length of the frame shell (Fig. 7 7:16-21 discharge point – 109) while the frame shell is continuously moving (2:40-44 …Since the tubular container is constantly moving forward…).
Regarding Claim 9, the combination of Massagli and Ohashi disclose all the limitations of Claim 1 and Massagli further discloses that wherein after the step of 

Regarding Claim 10, the combination of Massagli and Ohashi disclose all the limitations of Claim 1 and Massagli further discloses wherein the frame shell is composed of two or more frame shell parts (Figs. 2, 5 3:60-61 …align both belts of the expansion confining apparatus; 5:46-50 belts – 76 and 77).

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massagli (US 3,643,306) in view of Ohashi (US 4,292,369).
Regarding Claim 18, Massagli discloses a method of producing a sandwiched sheet metal rigid plastic foam panels (abstract) whereby the method comprises the steps of:
 - providing a sheet of metal (7:49-51),
 - rollforming the sheet of metal (2:15-17) into a frame shell (2:5) having a predetermined profile (claim 1 – roll-form means for continuously forming a sheet metal tubular container of predetermined cross-sectional outline …),
 - introducing a foaming material into the frame shell (2:27-34), and
subsequent to introducing the foaming material, arranging the frame shell in a calibration tube until the foam material has set (2:49-52 …The seamed panel with the 
However, Massagli does not disclose that the sheet of metal has a thickness of 0.25 mm or less nor does it explicitly state that its method produces a frame member for a window or a door.
In an analogous art, Ohashi discloses fireproof laminates that have embodiments using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2: 17-19). These embodiments disclose ranges of thickness of the aluminum foil including a range of 0.015 to 0.2 mm, preferably 0.02 to 0.7 mm (7:38-40). Overlapping ranges are prima facie evidence of obviousness. It would have been 
As to the claim recitation of the method explicitly producing a frame member for a window or a door, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Regarding Claim 19, the combination of Massagli and Ohashi disclose all the limitations of Claim 18 and Massagli further discloses the step of:
moving the frame shell in and relative to the calibration tube during a setting time of the foaming material (Fig. 6, 7 6: 63-69…injected plastic-foaming reactants, having entered the tubular shell expand while the shell is confined to the limits defined by the belts and the upper late – 110 and lower plate – 111…).

Regarding Claim 20, the combination of Massagli and Ohashi disclose all the limitations of Claim 19 and Massagli further discloses wherein: the frame shell is continuously moving when the foaming material is introduced into the frame shell (2:40-44 …Since the tubular container is constantly moving forward, the discharged plastic 

Regarding Claim 21, the combination of Massagli and Ohashi disclose all the limitations of Claim 20 and Massagli further discloses wherein: the frame shell is continuously pulled through the calibration tube during the setting time of the foaming material (2:49-56 …seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure. The various sections of the panel will travel in and be confined by the expansion confining apparatus at a speed that will permit full expansion of the reactants to take place before that portion of the panel can exit from the expansion confining apparatus.).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massagli (US 3,643,306) in view of Ohashi (US 4,292,369).
Regarding Claim 22, Massagli discloses a method of producing a sandwiched sheet metal rigid plastic foam panels (abstract) whereby the method comprises the steps of:
 - providing a sheet of metal (7:49-51),
 - rollforming the sheet of metal (2:15-17) into a frame shell (2:5) having a predetermined profile (claim 1 – roll-form means for continuously forming a sheet metal tubular container of predetermined cross-sectional outline …),

 - after introducing the foaming material into the frame shell, closing the opening of the frame shell to form the frame shell in a first configuration (Fig. 8  7:36-38 …shown in its preferred position just upstream from the seam closing device where preformed edges – 97 and 98 are not locked together) and 
- subsequent to forming the frame shell in the first configuration, moving the frame shell in and relative to a calibration tube until the foaming material has set (2:49-52 The seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure.) and 
wherein the calibration tube has an internal cavity corresponding to the first configuration of the frame shell to prevent expansion of the foaming material from deforming the frame shell (Fig. 6 6:59-69 the panel enters the expansion confining apparatus and is received between belts – 76 and 77. The injected plastic-foaming reactants, having entered the tubular shell expand while the shell is confined to the limits defined by the belts and the upper plate – 110 and lower plate – 111 shown in FIG. 6 the first plate receives the groove and the second plate receives the tongue of the panel, these plates serve to prevent the narrow opposed sides of the panel from deforming…) 

However, Massagli does not disclose that the sheet of metal has a thickness of 0.25 mm or less nor does it explicitly state that its method produces a frame member for a window or a door.
In an analogous art, Ohashi discloses fireproof laminates that have embodiments using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2: 17-19). These embodiments disclose ranges of thickness of the aluminum foil including a range of 0.015 to 0.2 mm, preferably 0.02 to 0.7 mm (7:38-40). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the Ohashi thickness in order to provide a decorative or fire resistant surface.
As to the claim recitation of the method explicitly producing a frame member for a window or a door, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massagli (US 3,643,306) in view of Ohashi (US 4,292,369).
Regarding Claim 23, Massagli discloses a method of producing a sandwiched sheet metal rigid plastic foam panels (abstract) whereby the method comprises the steps of:
in a continuous production line (1:7-8 …machine and process for producing such panels continuously…):
- providing a sheet of metal (7:49-51),
- rollforming the sheet of metal (2:15-17) into a frame shell (2:5) having a predetermined profile (claim 1 – roll-form means for continuously forming a sheet metal tubular container of predetermined cross-sectional outline …),
 - injecting a foaming material into the frame shell (2:27-34 9:9-11)), through the opening in the frame shell (Fig. 8 7:35-38 …entry end – 112 of conduit or conduits – 108), while the frame shell is continuously moving (2:40-44 …Since the tubular container is constantly moving forward…),
 after injecting the foaming material into the frame shell, closing the opening of the frame shell (Fig. 8  7:36-38 …shown in its preferred position just upstream from the seam closing device where preformed edges – 97 and 98 are not locked together) such that at least a longitudinally extending section of the frame shell completely surrounds the foaming material (8:15-19 …mixture will start reacting and expanding shortly after it has been discharged and by the time the closed panel reaches the entrance of the confining apparatus the expansion will be well in progress and substantially all of the voids will be filled with the expanding foam.), and 

However, Massagli does not disclose that the sheet of metal has a thickness of 0.25 mm or less nor does it explicitly state that its method produces a frame member for a window or a door.
In an analogous art, Ohashi discloses fireproof laminates that have embodiments using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2: 17-19). These embodiments disclose ranges of thickness of the aluminum foil including a range of 0.015 to 0.2 mm, preferably 0.02 to 0.7 mm (7:38-40). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the Ohashi thickness in order to provide a decorative or fire resistant surface.
As to the claim recitation of the method explicitly producing a frame member for a window or a door, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The In re Casey 152 USPQ 235. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Regarding Claim 24, the combination of Massagli and Ohashi disclose all the limitations of Claim 23 and Massagli further discloses the calibration tube prevents expansion of the foaming material from deforming the frame shell (Fig. 6. 6:63-69 …upper plate – 110 and lower plate – 111…these plates serve to prevent the narrow opposed sides of the panel from deforming…).

Regarding Claim 25, the combination of Massagli and Ohashi disclose all the limitations of Claim 18 and Massagli further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have the interior cavity configured to receive and surround the frame shell (7:73-8:3 …end of the conduit discharges the mixed foam-producing plastic reactants into the container and this mixture falls to the bottom of the container at a position that shortly precedes the entrance of the closed tubular container into the expansion confining apparatus…).

Regarding Claim 26, the combination of Massagli and Ohashi disclose all the limitations of Claim 22 and Massagli further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have the internal cavity configured to receive and surround the frame shell (7:73-8:3 …end of the conduit 

Regarding Claim 27, the combination of Massagli and Ohashi disclose all the limitations of Claim 23 and Massagli further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have an interior cavity configured to receive and surround the frame shell (7:73-8:3 …end of the conduit discharges the mixed foam-producing plastic reactants into the container and this mixture falls to the bottom of the container at a position that shortly precedes the entrance of the closed tubular container into the expansion confining apparatus…).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748